Title: From George Washington to Henry Laurens, 13 November 1778
From: Washington, George
To: Laurens, Henry


  
    Sir,
    Head Quarters Fredericksburg [N.Y.] Novemr 13th 1778
  
Baron De Steuben will have the honor of delivering you this. He waits upon Congress on the subject of the Inspectorship, which he is extremely anxious should be put upon some decided footing. He appears to be sensible of some difficulties in the plan formerly proposed and which I had the honor some time since to transmit my observations upon; and desirous that they should not prove an obstruction to the progress of an institution, which if accommodated to the circumstances and sentiments of the Army, promises very great advantages to the service. The success the Baron had in the beginning and the benefits derived from it make me regret the obstacles that have so long suspended his exertions; and I should wish he may have it in his power to resume them on principles most advancive of the service. On these I have already fully communicated my ideas; and it is unnecessary I should add. I have the honor to be With the greatest respect & esteem Sir Yr Most Obet Servt

  Go: Washington

